Exhibit 10.2
SURMODICS, INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated November 30, 2009)
ARTICLE I — ESTABLISHMENT OF PLAN

1.01   Adoption by Board of Directors. By action of the Board of Directors of
SurModics, Inc. (the “Corporation”) on November 15, 1999, the Corporation
adopted an employee stock purchase plan (the “Original Plan”) pursuant to which
eligible employees of the Corporation and certain of its subsidiaries may be
offered the opportunity to purchase shares of Stock of the Corporation. The
terms and conditions of this employee stock purchase plan, as amended from time
to time as provided herein, are set forth in this plan document. The
shareholders of the Corporation approved the Original Plan on January 24, 2000.
The Corporation intends that the Original Plan, and as it may be amended and
modified from time, shall qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1986, as amended from time to time,
(the “Code”) and shall be construed in a manner consistent with the requirements
of Code Section 423 and the regulations thereunder.   1.02   Amendment of the
Plan. On November 30, 2009, the Board of Directors of the Corporation adopted an
amendment and restatement of the Original Plan pursuant to which, among other
things, the number of shares reserved for issuance upon the exercise of options
granted under the Original Plan was increased. Within twelve (12) months of the
Board’s adoption of the amendment and restatement, the Plan as amended and
restated shall be subject to approval by the shareholders of the Corporation in
the manner provided under Code Section 423 and the regulations thereunder. In
the event the shareholders fail to approve the amendment and restatement of the
Plan within twelve (12) months after its adoption by the Board, the amendment
and restatement of the Plan shall not become effective and shall have no force
and effect, and the Original Plan shall continue in effect in the same form as
it existed prior to its amendment and restatement. To the extent that options
under the Plan had been granted with respect to shares of Stock added to the
Plan as a result of the Board’s adoption of the amendment and restatement, if
the shareholders do not approve such amendment and restatement, the Corporation
shall cancel all such outstanding options and return all related payroll
deductions to the affected Participants without interest. No shares of stock
shall be issued to any Participant with respect to any such options unless and
until the shareholders approve the Plan within such twelve-month period.

 



--------------------------------------------------------------------------------



 



ARTICLE II — PURPOSE

2.01   Purpose. The primary purpose of the Plan is to provide an opportunity for
Eligible Employees of the Corporation to become shareholders of the Corporation,
thereby providing them with an incentive to remain in the Corporation’s employ,
to improve operations, to increase profits and to contribute more significantly
to the Corporation’s success.

ARTICLE III — DEFINITIONS

3.01   “Administrator” means the Board of Directors or such Committee appointed
by the Board of Directors to administer the Plan. The Board or the Committee
may, in its sole discretion, authorize the officers of the Corporation to carry
out the day-to-day operation of the Plan. In its sole discretion, the Board may
take such actions as may be taken by the Administrator, in addition to those
powers expressly reserved to the Board under this Plan.   3.02   “Board of
Directors” or “Board” means the Board of Directors of SurModics, Inc.   3.03  
“Compensation” means the Participant’s base compensation, excluding commissions,
overtime and all bonuses.   3.04   “Corporation” means SurModics, Inc., a
Minnesota corporation.   3.05   “Eligible Employee” means any employee who, as
determined on or immediately prior to an Enrollment Period, is a United States
full-time or part-time employee of the Corporation or one of its Subsidiaries
and is customarily employed for twenty (20) hours or more per week.   3.06  
“Enrollment Period” means the period determined by the Administrator for
purposes of accepting elections to participate during a Phase from Eligible
Employees.   3.07   “Fiscal Year” means the fiscal year of the Corporation,
which is the twelve-month period beginning October 1 each year and ending
September 30 the following year.   3.08   “Participant” means an Eligible
Employee who has been granted an option and is participating during a Phase
through payroll deductions, but shall exclude those employees subject to the
limitations described in Section 9.03 below.   3.09   “Phase” means the period
beginning on the date that an option is granted under the Plan, otherwise
referred to as the commencement date of the Phase, and ending on the date that
the option is exercised, otherwise referred to as the termination date of the
Phase.

- 2 -



--------------------------------------------------------------------------------



 



3.10   “Plan” means the SurModics, Inc. 1999 Employee Stock Purchase Plan, as
amended and restated.   3.11   “Stock” means the voting common stock of the
Corporation.   3.12   “Subsidiary” means any corporation defined as a subsidiary
of the Corporation in Code Section 424(f) as of the effective date of the Plan,
and such other corporations that qualify as subsidiaries of the Corporation
under Code Section 424(f) as the Board approves to participate in this Plan from
time to time.

ARTICLE IV — ADMINISTRATION

4.01   Administration. Except for those matters expressly reserved to the Board
pursuant to any provisions of the Plan, the Administrator shall have full
responsibility for administration of the Plan, which responsibility shall
include, but shall not be limited to, the following:

  (a)   The Administrator shall, subject to the provisions of the Plan,
establish, adopt and revise such rules and procedures for administering the
Plan, and shall make all other determinations as it may deem necessary or
advisable for the administration of the Plan;     (b)   The Administrator shall,
subject to the provisions of the Plan, determine all terms and conditions that
shall apply to the grant and exercise of options under this Plan, including, but
not limited to, the number of shares of Stock that may be granted, the date of
grant, the exercise price and the manner of exercise of an option. The
Administrator may, in its discretion, consider the recommendations of the
management of the Corporation when determining such terms and conditions;    
(c)   The Administrator shall have the exclusive authority to interpret the
provisions of the Plan, and each such interpretation or determination shall be
conclusive and binding for all purposes and on all persons, including, but not
limited to, the Corporation and its Subsidiaries, the shareholders of the
Corporation and its Subsidiaries, the Administrator, the directors, officers and
employees of the Corporation and its Subsidiaries, and the Participants and the
respective successors-in-interest of all of the foregoing; and     (d)   The
Administrator shall keep minutes of its meetings or other written records of its
decisions regarding the Plan and shall, upon requests, provide copies to the
Board.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE V — PHASES OF THE PLAN

5.01   Phases. The Plan shall be carried out in one or more Phases, the
duration, commencement dates and termination dates of which shall be determined
by the Administrator in its sole discretion. Unless the Administrator determines
otherwise, each Phase shall be three (3) months in duration and shall commence
on March 1, June 1, September 1 and December 1 of each calendar year during the
term of the Plan, and terminate on the last day of May, August, November and
February, respectively. Unless the Administrator determines otherwise, no two
Phases shall run concurrently.       Notwithstanding anything in the Plan to the
contrary, the Administrator may also, in its sole discretion, designate a
special commencement date for a special Phase with respect to those individuals
who first become Eligible Employees after the commencement date of an existing
Phase in connection with a merger, purchase or similar transaction. Such special
phase shall terminate on the termination date of such existing Phase.   5.02  
Limitations. The Administrator may, in its discretion, limit the number of
shares available for option grants during any Phase as it deems appropriate.
Without limiting the foregoing, in the event all of the shares of Stock reserved
for the grant of options under Section 12.01 are issued pursuant to the terms
hereof prior to the commencement of one or more Phases or the number of shares
of Stock remaining is so small, in the opinion of the Administrator, as to
render administration of any succeeding Phase impracticable, such Phase or
Phases may be canceled or the number of shares of Stock limited as provided
herein. In addition, if, based on the payroll deductions authorized by
Participants at the beginning of a Phase, the Administrator determines that the
number of shares of Stock which would be purchased at the end of that Phase
exceeds the number of shares of Stock remaining reserved under Section 12.01
hereof for issuance under the Plan, or if the number of shares of Stock
remaining available for purchase under the Plan is less than the number of
shares Participants are entitled to purchase pursuant to option grants by the
Administrator for such Phase, then the Administrator shall make a pro rata
allocation of the shares of Stock remaining available in as nearly uniform and
equitable a manner as the Administrator shall consider practicable as of the
commencement date of the Phase or, if the Administrator so elects, as of the
termination date of the Phase. In the event such allocation is made as of the
commencement date of a Phase, the payroll deductions which otherwise would have
been made on behalf of Participants shall be reduced accordingly.

ARTICLE VI — ELIGIBILITY

6.01   Eligibility. Subject to the limitations described in Section 9.03, each
employee who is an Eligible Employee on or immediately prior to the commencement
of a Phase shall be eligible to participate in such Phase; provided, however,
that the

- 4 -



--------------------------------------------------------------------------------



 



    Administrator may, in its sole discretion, establish a special eligibility
date for certain Eligible Employees who become eligible to participate in the
Plan in connection with a merger, purchase or similar transaction pursuant to
Section 5.01. If, in the discretion of the Administrator, any Phase commences on
a date other than March 1, whether an employee is an Eligible Employee shall be
determined on a date selected by the Administrator.

ARTICLE VII — PARTICIPATION

7.01   Participation. Participation in the Plan is voluntary. An Eligible
Employee who desires to participate in any Phase of the Plan must complete the
Plan enrollment form provided by the Administrator and deliver such form to the
Administrator or its designated representative during the Enrollment Period
established by the Administrator prior to the commencement date of the Phase.  
7.02   Subsequent Phases. An Eligible Employee who elects to participate in a
Phase shall be deemed to have elected to participate in each subsequent Phase
unless such Participant elects to discontinue payroll deductions during a Phase
or exercises his or her right to withdraw amounts previously withheld, as
provided under Article X hereof. In such event, such Participant must complete a
change of election form or a new Plan enrollment form and file such form with
the Administrator during the Enrollment Period prior to the next Phase with
respect to which the Eligible Employee wishes to participate.

ARTICLE VIII — PAYMENT: PAYROLL DEDUCTIONS

8.01   Enrollment. Each Eligible Employee electing to participate shall indicate
such election on the Plan enrollment form and designate therein a percentage of
such Participant’s Compensation to be deducted during each pay period during the
Phase and credited to such Employee’s bookkeeping account under the Plan in
accordance with Section 13.01. Subject to the Participant’s right to discontinue
payroll deductions as provided in Section 10.02, the Administrator’s authority
to limit payroll deductions as provided in Section 5.02, and the limitations
contained in Section 9.03(a), such percentage shall be at least one percent (1%)
but not more than ten percent (10%) of such Participant’s Compensation to be
paid during such Phase, or such other maximum percentage as the Administrator
may establish from time to time. In order to be effective, such Plan enrollment
form must be properly completed and received by the Administrator by the due
date indicated on such form, or by such other date established by the
Administrator.

8.02   Payroll Deductions. Payroll deductions for a Participant shall commence
with the paycheck issued immediately after the commencement date of the Phase
and shall terminate with the paycheck issued immediately prior to the
termination date of that Phase, unless the Participant elects to discontinue
payroll deductions or exercises his or her right to withdraw all accumulated
payroll deductions previously withheld during the Phase as provided in Article X
hereof. The

- 5 -



--------------------------------------------------------------------------------



 



    authorized payroll deductions shall be made from the paychecks issued during
such Phase by deducting from the Participant’s Compensation covered by each such
paycheck that percentage specified by the Participant in the applicable Plan
enrollment or deduction change form.       Unless the Participant elected to
discontinue payroll deductions or exercised his or her right to withdraw all
accumulated payroll deductions previously withheld during the preceding Phase
(in which event the Participant must complete a change of election form or a new
Plan enrollment form, as the case may be, to continue participation for any
subsequent Phase), the Corporation shall continue to withhold from such
Participant’s Compensation the same designated percentage specified by the
Participant in the most recent Plan enrollment or deduction change form
previously completed by the Participant for all subsequent Phases.   8.03  
Change in Compensation During a Phase. In the event that the Participant’s
Compensation is increased or decreased during a Phase for any reason so that the
amount actually withheld on behalf of the Participant as of the termination date
of the Phase is different from the amount anticipated to be withheld as
determined on the commencement date of the Phase, then the extent to which the
Participant may exercise his or her option shall be based on the amounts
actually withheld on his or her behalf, subject to the limitations in
Article IX. In the event of a change in the pay period of any Participant, such
as from biweekly to monthly, an appropriate adjustment shall be made to the
deduction in each new pay period so as to insure the deduction of the proper
amount authorized by the Participant.   8.04   Decreases During a Phase. In
addition to the right to discontinue or withdraw payroll deductions during a
Phase as provided in Article X, a Participant may decrease the percentage of
Compensation designated to be deducted as payroll deductions during a Phase (but
not below 1%) by completing and filing such deduction change forms as the
Administrator may require. Such decrease shall be effective with the next
payroll period beginning after the date that the Administrator receives such
forms and shall apply to all remaining Compensation paid during the Phase, as
well as to Compensation paid during subsequent Phases. The Participant may
exercise the right to decrease his or her payroll deductions only once during
each Phase.

ARTICLE IX — OPTIONS

9.01   Grant of Option. Subject to Article X, a Participant who has elected to
participate in the manner described in Article VIII and who is employed by the
Corporation or a Subsidiary as of the commencement date of a Phase shall be
granted an option as of such date to purchase that number of whole shares of
Stock determined by dividing the total amount credited to the Participant’s
account as of the termination of that Phase by the option price per share set
forth in Section 9.02(a) below. The option price per share for such Stock shall
be

- 6 -



--------------------------------------------------------------------------------



 



    determined under Section 9.02 hereof, and the number of shares exercisable
shall be determined under Section 9.03 hereof.

9.02   Option Price. Subject to the limitations hereinbelow, the option price
for such Stock shall be the lower of the amounts determined under paragraphs
(a) and (b) below:

(a) Eighty-five percent (85%) of the average closing price for a share of the
Corporation’s Stock as reported on The NASDAQ Global Select Market or such other
established securities exchange on which the Stock then trades over the five
(5) trading days immediately preceding the commencement date of the Phase; or
(b) Eighty-five percent (85%) of the average closing price for a share of the
Corporation’s Stock as reported on The NASDAQ Global Select Market or such other
established securities exchange on which the Stock then trades over the five
(5) trading days immediately preceding the termination date of the Phase.

    If the Corporation’s Stock is not listed on The NASDAQ Global Select Market
or another established securities exchange, then the option price shall equal
the lesser of (i) eighty-five percent (85%) of the fair market value of a share
of the Corporation’s Stock as of the commencement date of the Phase; or
(ii) eighty-five percent (85%) of the fair market value of such stock as of the
termination date of the Phase. Such “fair market value” shall be determined by
the Board.   9.03   Limitations. No employee shall be granted an option
hereunder:

(a) Which permits his or her rights to purchase Stock under all employee stock
purchase plans of the Corporation and its Subsidiaries to accrue at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value of such
Stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time;
(b) If such employee would own and/or hold, immediately after the grant of the
option, Stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Corporation or of any Subsidiary.
For purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code and the regulations thereunder shall apply.
(c) Which, if exercised, would cause the limits established by the Administrator
under Section 5.02 to be exceeded.

9.04   Exercise of Option. Subject to a Participant’s right to withdraw in the
manner provided in Section 10.01, a Participant’s option for the purchase of
shares of Stock will be exercised automatically on the termination date of that
Phase.

- 7 -



--------------------------------------------------------------------------------



 



    However, in no event shall a Participant be allowed to exercise an option
for more shares of Stock than can be purchased with the payroll deductions
accumulated by the Participant in his or her bookkeeping account as of the end
of such Phase.   9.05   Delivery of Shares. As promptly as practicable after the
termination of any Phase, the Corporation’s transfer agent or other authorized
representative shall deliver to each Participant herein certificates for that
number of whole shares of Stock purchased upon the exercise of the Participant’s
option. The Corporation may, in its sole discretion, arrange with the
Corporation’s transfer agent or other authorized representative to establish, at
the direction of the Participant, individual securities accounts to which will
be credited that number of whole shares of Stock that are purchased upon such
exercise, such securities account to be subject to such terms and conditions as
may be imposed by the transfer agent or authorized representative.       The
shares of the Corporation’s common stock to be delivered to a Participant
pursuant to the exercise of an option under Section 9.04 of the Plan will be
registered in the name of the Participant or, if the Participant so directs by
written notice to the Administrator prior to the termination date of the Phase,
in the names of the Participant and one other person the Participant may
designate as his joint tenant with rights of survivorship, to the extent
permitted by law.       Any accumulated payroll deductions remaining after the
exercise of the Participant’s option shall be returned to the Participant,
without interest, on the first paycheck issued for the payroll period which
begins on or immediately after the commencement date of next Phase; provided,
however, that the Corporation may, under rules of uniform application, retain
such remaining amount in the Participant’s bookkeeping account and apply it
toward the purchase of shares of Stock in the next succeeding Phase, unless the
Participant requests a withdrawal of such amount pursuant to Section 10.01.

ARTICLE X — WITHDRAWAL OR
DISCONTINUATION OF PAYROLL WITHHOLDINGS

10.01   Withdrawal. Once during the Phase, a Participant may request a
withdrawal of all accumulated payroll deductions then credited to the
Participant’s bookkeeping account by completing a change of election form and
filing such form with the Administrator. The Participant’s request shall be
effective as of the beginning of the next payroll period immediately following
the date that the Administrator receives the Participant’s properly completed
change of election form. As soon as administratively feasible after such payroll
period, all payroll deductions credited to a bookkeeping account for the
Participant will be paid to such Participant, with interest at the Federal
Discount Rate as quoted in the Wall Street Journal as of the commencement date
of the Phase, compounded monthly, from the commencement date of the Phase
through the date of payment. No further payroll deductions will be made during
that Phase or any future Phase unless the

- 8 -



--------------------------------------------------------------------------------



 



    Participant completes a new Plan enrollment form as provided in Section 8.02
above. If the Participant requests a withdrawal, the option granted to the
Participant under that Phase of the Plan shall immediately lapse and shall not
be exercisable. Partial withdrawals of payroll deductions are not permitted.    
  Notwithstanding the foregoing, in order to be effective for a particular
Phase, the Participant’s request for withdrawal must be properly completed and
received by the Administrator on or before the date immediately preceding the
termination date of the Phase established by the Administrator. Requests for
withdrawal that are received after that due date shall not be effective and no
withdrawal shall be made, unless otherwise determined by the Administrator.  
10.02   Discontinuation. At any time during the Phase, a Participant may also
request that the Administrator discontinue any further payroll deductions that
would otherwise be made during the remainder of the Phase by completing a change
of election form and filing such form with the Administrator on or before the
date immediately preceding the termination date of the Phase established by the
Administrator. The Participant’s request shall be effective as of the beginning
of the next payroll period immediately following the date that the Administrator
receives the Participant’s properly completed change of election form. Upon the
effective date of the Participant’s request, the Corporation will discontinue
making payroll deductions for such Participant for that Phase, and all future
Phases, unless the Participant completes another change of election form as
provided above. Amounts credited to the Participant’s bookkeeping account prior
to the effective date of the request to discontinue deductions shall be used to
purchase additional shares of Stock upon termination of the current Phase in
accordance with the terms of the Plan.

ARTICLE XI — TERMINATION OF EMPLOYMENT

11.01   Termination. If, on or before the termination date of any Phase, a
Participant’s employment terminates with the Corporation for any reason,
voluntarily or involuntarily, including by reason of retirement or death, the
payroll deductions credited to such Participant’s bookkeeping account for such
Phase, if any, will be returned to the Participant, without interest, and any
options granted to such Participant under the Plan shall immediately lapse and
shall not be exercisable. The return of such payroll deductions shall be made to
the Participant as soon as administratively practicable following the
Participant’s termination of employment. In the event that such termination
occurs near the end of a Phase and the Corporation is unable to discontinue
payroll deductions for such Participant for his or her final paycheck(s), such
deductions shall still be made but shall be returned to the Participant as
provided herein. In no event shall the accumulated payroll deductions be used to
purchase any shares of Stock.       If the option lapses as a result of the
Participant’s death, any accumulated payroll deductions credited to the
Participant’s bookkeeping account will be paid to the

- 9 -



--------------------------------------------------------------------------------



 



    Participant’s estate, without interest. In the event a Participant dies
after exercise of the Participant’s option but prior to delivery of the Stock to
be transferred pursuant to the exercise of the option under Section 9.04 above,
any such Stock and/or accumulated payroll deductions remaining after such
exercise shall be paid by the Corporation to the Participant’s estate.       The
Corporation will not be responsible for or be required to give effect to the
disposition of any cash or Stock or the exercise of any option in accordance
with any will or other testamentary disposition made by such Participant or in
accordance with the provisions of any law concerning intestacy, or otherwise. No
person shall, prior to the death of a Participant, acquire any interest in any
Stock, in any option or in the cash credited to the Participant’s bookkeeping
account during any Phase of the Plan.   11.02   Subsidiaries. In the event that
any Subsidiary ceases to be a Subsidiary of the Corporation, the employees of
such Subsidiary shall be considered to have terminated their employment for
purposes of Section 11.01 hereof as of the date the Subsidiary ceased to be a
Subsidiary of the Corporation.

ARTICLE XII — STOCK RESERVED FOR OPTIONS

12.01   Shares Reserved. Four Hundred Thousand (400,000) shares of Stock, which
may be authorized but unissued shares of the Corporation (or the number and kind
of securities to which said 400,000 shares may be adjusted in accordance with
Section 14.01 hereof) are reserved for issuance upon the exercise of options to
be granted under the Plan. Shares subject to the unexercised portion of any
lapsed or expired option may again be subject to option under the Plan.   12.02
  Rights as Shareholder. The Participant shall have no rights as a shareholder
with respect to any shares of Stock subject to the Participant’s option until
the date of the issuance of a stock certificated evidencing such shares, or the
electronic delivery of such shares to the account of the Participant, in each
case as provided in Section 9.05. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares of Stock are actually issued, except as otherwise provided in
Section 14.01 hereof.

ARTICLE XIII — ACCOUNTING AND USE OF FUNDS

13.01   Bookkeeping Account. Payroll deductions for Participants shall be
credited to bookkeeping accounts, established by the Corporation for each such
Participant under the Plan. A Participant may not make any cash payments into
such account. Such account shall be solely for bookkeeping purposes and shall
not require the Corporation to establish any separate fund or trust hereunder.
All funds from payroll deductions received or held by the Corporation under the
Plan may be used, without limitation, for any corporate purpose by the
Corporation,

- 10 -



--------------------------------------------------------------------------------



 



    which shall not be obligated to segregate such funds from its other funds.
Except as otherwise provided in Section 10.01, Participants shall not be
entitled to interest on the amounts credited to such bookkeeping accounts.

ARTICLE XIV — ADJUSTMENT PROVISION

14.01   General. Subject to any required action by the shareholders of the
Corporation, in the event of an increase or decrease in the number of
outstanding shares of Stock or in the event the Stock is changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Corporation or another corporation by reason of a reorganization, merger,
consolidation, divestiture (including a spin-off), liquidation,
recapitalization, reclassification, stock dividend, stock split, combination of
shares, rights offering or any other change in the corporate structure or shares
of the Corporation, the Board (or, if the Corporation is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation), in its sole discretion, shall adjust the number and kind of
securities subject to and reserved under the Plan and, to prevent the dilution
or enlargement of rights of those Participants to whom options have been
granted, shall adjust the number and kind of securities subject to such
outstanding options and, where applicable, the exercise price per share for such
securities.       In the event of sale by the Corporation of substantially all
of its assets and the consequent discontinuance of its business, or in the event
of a merger, exchange, consolidation, reorganization, divestiture (including a
spin-off), liquidation, reclassification or extraordinary dividend (collectively
referred to as a “transaction”), after which the Corporation is not the
surviving corporation, the Board may, in its sole discretion, at the time of
adoption of the plan for such transaction, provide for one or more of the
following:

  (a)   The acceleration of the exercisability of outstanding options granted at
the commencement of the Phase then in effect, to the extent of the accumulated
payroll deductions made as of the date of such acceleration pursuant to
Article VIII hereof;     (b)   The complete termination of this Plan and a
refund of amounts credited to the Participants’ bookkeeping accounts hereunder;
or     (c)   The continuance of the Plan only with respect to completion of the
then current Phase and the exercise of options thereunder. In the event of such
continuance, Participants shall have the right to exercise their options as to
an equivalent number of shares of stock of the corporation succeeding the
Corporation by reason of such transaction.

    In the event of a transaction where the Corporation survives, then the Plan
shall continue in effect, unless the Board takes one or more of the actions set
forth

- 11 -



--------------------------------------------------------------------------------



 



    above. The grant of an option pursuant to the Plan shall not limit in any
way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

ARTICLE XV — NONTRANSFERABILITY OF OPTIONS

15.01   Nontransferability. Options granted under any Phase of the Plan shall
not be transferable and shall be exercisable only by the Participant during the
Participant’s lifetime.   15.02   Nonalienation. Neither payroll deductions
granted to a Participant’s account, nor any rights with regard to the exercise
of an option or to receive Stock under any Phase of the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way by the Participant. Any
such attempted assignment, transfer, pledge or other disposition shall be null
and void and without effect, except that the Corporation may, at its option,
treat such act as an election to withdraw in accordance with Section 10.01.

ARTICLE XVI — AMENDMENT AND TERMINATION

16.01   General. The Plan may be terminated or suspended at any time by the
Board of Directors, provided that, except as permitted in Sections 5.02 and
14.01 hereof, no such termination or suspension shall take effect with respect
to any options then outstanding. No options may be granted during any suspension
of the Plan or after its termination. The Board may, from time to time, amend
the Plan as it may deem proper and in the best interests of the Corporation or
as may be necessary to comply with Code Section 423, as amended, and the
regulations thereunder, or other applicable laws or regulations; provided,
however, no such amendment shall, without the consent of a Participant,
materially adversely affect or impair the right of a Participant with respect to
any outstanding option; and provided, further, that no such amendment shall:

  (a)   increase the total number of shares for which options may be granted
under the Plan (except as provided in Section 14.01 herein);     (b)   change
the definition of employees or the class of employees eligible to participate in
the Plan; or     (c)   materially increase the benefits accruing to Participants
under the Plan;

- 12 -



--------------------------------------------------------------------------------



 



    without the approval of the Corporation’s shareholders, if such approval is
required for compliance with Code Section 423, as amended, and the regulations
thereunder, or other applicable laws or regulations.

ARTICLE XVII — NOTICES

17.01   General. All notices, forms, elections or other communications in
connection with the Plan or any Phase thereof shall be in such form as specified
by the Corporation or the Administrator from time to time, and shall be deemed
to have been duly given when received by the Participant or his or her personal
representative or by the Corporation or its designated representative, as the
case may be.

- 13 -